Title: To Alexander Hamilton from George Washington, 15 November 1777
From: Washington, George
To: Hamilton, Alexander


Head Quarters [Whitemarsh, Pennsylvania] 15th. Novemr. 1777
Dear Sir
I have duly received your several favours from the time you left me to that of the 12th. inst. I approve intirely of all the Steps you have taken, and have only to wish that the exertions of those you have had to deal with had kept pace with your Zeal and good intentions. I hope your health will before this have permitted you to push on the Rear of the whole reinforcement beyond New Windsor. Some of the Enemy’s Ships have arrived in the Delaware, but how many have Troops on board I cannot exactly ascertain. The Enemy have lately damaged Fort Mifflin considerably, but our people keep possession and seem determined to do so to the last extremity. Our loss in Men has been but small. Capt Treat is unfortunately among the killed.
I wish you a safe return and am   Dear Sir   Your most obt Servt.
Go. Washington
